Case 2:18-cv-11117-NGE-DRG ECF No. 11 filed 04/30/20              PageID.3091      Page 1 of 12



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


 FELANDO D. HUNTER,

                      Petitioner,                      Case Number: 2:18-CV-11117
                                                       HONORABLE NANCY G. EDMUNDS
 v.

 DANIEL LESATZ,

                      Respondent.
                                             /

          OPINION AND ORDER DENYING PETITION FOR WRIT OF
      HABEAS CORPUS AND DENYING A CERTIFICATE OF APPEALABILITY

        Petitioner Felando D. Hunter, currently in the custody of the Michigan Department

 of Corrections, filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

 He challenges his convictions for two counts of first-degree murder, Mich. Comp. Laws

 § 750.316(1), torture, Mich. Comp. Laws § 750.85, armed robbery, Mich. Comp. Laws

 § 750.529, unlawful imprisonment, Mich. Comp. Laws § 750.349b, and possessing a

 firearm during the commission of a felony, Mich. Comp. Laws § 750.227b(1). Hunter

 raises these claims: police coerced a witness into incriminating him; the trial court failed

 to swear prospective jurors before jury selection; and counsel was ineffective for failing

 to object to these violations. For the reasons explained below, the Court denies the

 petition.

                                       I. Background

        This case arises from the robbery and murder of Jacob Kudla and Jourdan
Case 2:18-cv-11117-NGE-DRG ECF No. 11 filed 04/30/20             PageID.3092      Page 2 of 12



 Bobbish. The Michigan Court of Appeals described the facts underlying Hunter’s

 convictions as follows:

        The victims in this case, Jacob Kudla (Jacob) and Jourdan Bobbish
        (Jourdan), were last seen alive on July 22, 2012. Their bodies were
        discovered in an empty field in Detroit on July 27, 2012. Jacob had been
        shot in the back and in the head, while Jourdan died from a single shot to
        the back of his head.

        The testimony of several witnesses pieced together Jacob and Jourdan’s
        final hours. Jacob and Jourdan had driven from Warren to Detroit, seeking
        to buy prescription drugs. They encountered Fredrick [Kyle Young] and
        Felando, who took them to a home in Detroit. There, Fredrick and Felando
        ordered the two to the ground, stripped them of their outer clothing, and
        robbed them of cash and prescription pills. They then forced Jacob and
        Jourdan into the trunk of a car and drove for approximately an hour before
        finding a suitable location. Once Fredrick and Felando found an empty
        field, they instructed Jacob and Jourdan to leave the vehicle and get on their
        knees. Felando shot Jourdan in the head with a revolver, and Fredrick shot
        Jacob in the back with a rifle. While Jourdan died instantly, Jacob did not.
        Jacob was then shot in the head. After killing the two young men, Fredrick
        and Felando picked up a bottle of liquor, took the car that had been driven
        by Jacob and Jourdan to another location, and doused it with bleach.

        A short time later, Felando spoke with an acquaintance, Demerious
        Cunningham (Demerious). Felando explained his and Fredrick’s
        involvement in the crimes to Demerious. Demerious later provided this
        information to police. Several other witnesses who had seen or heard the
        events that occurred at the home also came forward and testified at trial.

 People v. Hunter, No. 326092, 2016 WL 1045631, *1 (Mich. Ct. App. March 15, 2016).

        Hunter and co-defendant Fredrick Kyle Young were tried before a single jury in

 Wayne County Circuit Court. Hunter was convicted and sentenced as follows: life

 imprisonment for the first-degree murder convictions, 50 to 75 years for the torture

 conviction, 50 to 75 years for the armed robbery conviction, 3 to 15 years for the


                                              2
Case 2:18-cv-11117-NGE-DRG ECF No. 11 filed 04/30/20                PageID.3093      Page 3 of 12



 unlawful imprisonment conviction, and 2 years for the felony-firearm conviction.

          Hunter filed an appeal of right to the Michigan Court of Appeals raising the same

 claims presented in this petition. The Michigan Court of Appeals remanded the case to

 the trial court for correction of the judgment of sentence to reflect that Hunter’s first-

 degree murder convictions were under two different theories, and affirmed Hunter’s

 convictions in all other respects. Id. Hunter’s application for leave to appeal to the

 Michigan Supreme Court was denied. People v. Hunter, 500 Mich. 958 (Mich. Apr. 4,

 2017).

          Hunter then filed the pending habeas corpus petition. He raises the same claims

 raised on direct appeal in state court:

          I. The police violated appellant’s due process rights by coercing a witness
          into incriminating appellant; alternatively, defense trial counsel was
          constitutionally ineffective in failing to move to suppress the testimony of
          the witness.

          II. The trial court violated appellant’s due process rights by failing to swear
          the prospective jurors before selection; alternatively, defense trial counsel
          was constitutionally ineffective in failing to object.

          Respondent has filed an answer in opposition and the relevant state court records

 and transcripts.

                                    II. Standard of Review

          Review of this case is governed by the Antiterrorism and Effective Death Penalty

 Act of 1996 (“AEDPA”). Under the AEDPA, a state prisoner is entitled to a writ of

 habeas corpus only if he can show that the state court’s adjudication of his claims –


                                                 3
Case 2:18-cv-11117-NGE-DRG ECF No. 11 filed 04/30/20                 PageID.3094      Page 4 of 12



        (1)    resulted in a decision that was contrary to, or involved an
        unreasonable application of, clearly established Federal law, as determined
        by the Supreme Court of the United States; or

        (2)    resulted in a decision that was based on an unreasonable
        determination of the facts in light of the evidence presented in the State
        court proceedings.

 28 U.S.C. § 2254(d).

        “A state court’s decision is ‘contrary to’ . . . clearly established law if it ‘applies a

 rule that contradicts the governing law set forth in [Supreme Court cases]’ or if it

 ‘confronts a set of facts that are materially indistinguishable from a decision of [the

 Supreme] Court and nevertheless arrives at a result different from [this] precedent.’”

 Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003) (per curiam), quoting Williams v. Taylor,

 529 U.S. 362, 405-06 (2000). “[T]he ‘unreasonable application’ prong of the statute

 permits a federal habeas court to ‘grant the writ if the state court identifies the correct

 governing legal principle from [the Supreme] Court but unreasonably applies that

 principle to the facts’ of petitioner’s case.” Wiggins v. Smith, 539 U.S. 510, 520 (2003),

 quoting Williams, 529 U.S. at 413. However, “[i]n order for a federal court find a state

 court’s application of [Supreme Court] precedent ‘unreasonable,’ the state court’s

 decision must have been more than incorrect or erroneous ... The state court’s application

 must have been ‘objectively unreasonable.’” Wiggins, 539 U.S. at 520-21 (citations

 omitted); see also Williams, 529 U.S. at 409. “A state court’s determination that a claim

 lacks merit precludes federal habeas relief so long as ‘fairminded jurists could disagree’

 on the correctness of the state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101

                                                4
Case 2:18-cv-11117-NGE-DRG ECF No. 11 filed 04/30/20               PageID.3095      Page 5 of 12



 (2011), quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004). “Section 2254(d)

 reflects the view that habeas corpus is a guard against extreme malfunctions in the state

 criminal justice systems, not a substitute for ordinary error correction through appeal. . . .

 As a condition for obtaining habeas corpus from a federal court, a state prisoner must

 show that the state court’s ruling on the claim being presented in federal court was so

 lacking in justification that there was an error well understood and comprehended in

 existing law beyond any possibility for fairminded disagreement.” Id. at 102-03(internal

 quotation omitted).

        Section 2254(d)(1) limits a federal habeas court’s review to a determination of

 whether the state court’s decision comports with clearly established federal law as

 determined by the Supreme Court at the time the state court renders its decision. See

 Greene v. Fisher, 565 U.S. 34, 38 (2011). Section 2254(d) “does not require citation of

 [Supreme Court] cases – indeed, it does not even require awareness of [Supreme Court]

 cases, so long as neither the reasoning nor the result of the state-court decision contradicts

 them.” Early v. Packer, 537 U.S. 3, 8 (2002). “[W]hile the principles of “clearly

 established law” are to be determined solely by resort to Supreme Court rulings, the

 decisions of lower federal courts may be instructive in assessing the reasonableness of a

 state court’s resolution of an issue.” Stewart v. Erwin, 503 F.3d 488, 493 (6th Cir. 2007),

 citing Williams v. Bowersox, 340 F.3d 667, 671 (8th Cir. 2003); Dickens v. Jones, 203 F.

 Supp. 2d 354, 359 (E.D. Mich. 2002).

        Lastly, a federal habeas court must presume the correctness of state court factual

                                               5
Case 2:18-cv-11117-NGE-DRG ECF No. 11 filed 04/30/20                PageID.3096       Page 6 of 12



 determinations. See 28 U.S.C. § 2254(e)(1). A petitioner may rebut this presumption

 only with clear and convincing evidence. Id.

                                        III. Discussion

                              A. Concurrent Sentence Doctrine

        Respondent argues the Court should decline to review Hunter’s claims under the

 concurrent sentence doctrine because Hunter is serving two life sentences for first-degree

 murder convictions in an unrelated case.

        Under the concurrent sentence doctrine, a federal court may decline to review a

 challenge to a conviction “when the sentence on the challenged conviction is being served

 concurrently with an equal or longer sentence on a valid conviction.” Dale v. Haberlin,

 878 F.2d 930, 935 n.3 (6th Cir. 1989). The Sixth Circuit “has been admittedly hesitant to

 apply this doctrine, invoking it only when there is no possibility of ‘adverse

 consequences’ if the convictions stand.” Pillette v. Berghuis, 408 F. App’x 873, 886 n.8

 (6th Cir. 2010) (citations omitted). Adverse consequences that will prevent a court from

 applying the doctrine include: “an effect on parole or a potential pardon, the existence of

 state recidivist statutes, the possibility of impeachment at a future trial, the potential for

 use as evidence of a prior bad act, and possible stigma.” Id. Respondent fails to

 demonstrate a lack of collateral consequences attaching to Hunter’s convictions. The

 Court declines to invoke the concurrent sentence doctrine

                                   B. Witness Intimidation

        In his first claim, Hunter argues that admission of Demerious Cunningham’s

                                                6
Case 2:18-cv-11117-NGE-DRG ECF No. 11 filed 04/30/20            PageID.3097      Page 7 of 12



 testimony that Hunter confessed to the murder violated due process and his right to a fair

 trial because police officer Allen Williams coerced Demerious Cunningham into falsely

 testifying.1 The Michigan Court of Appeals concluded that Hunter’s rights were not

 violated:

        “Both our Supreme Court and this Court have strongly condemned
        prosecutorial intimidation of witnesses.”44 “Threats from law enforcement
        officers may be attributed to the prosecution.”45 On appeal, Felando claims
        that police officers intimidated Demerious with threats of criminal charges
        “contemporaneously with questioning [him] about the present case.” This
        factual assertion is false. Even Demerious testified that he was not
        threatened or intimidated during the car ride where he was asked about the
        present matter. Further, the only “threat” of any sort that is found in the
        record is a threat that Demerious could face criminal charges if he lied to
        police. There is no prohibition against informing a witness of the potential
        consequences of making false statements.46 Felando has failed to
        demonstrate error requiring reversal.
        44
             People v. Stacy, 193 Mich. App. 19, 25; 484 NW2d 675 (1992).
        45
             Id.
        46
           See People v. Layher, 238 Mich. App. 573, 587; 607 NW2d 91 (1999),
        aff’d 464 Mich. 756 (2001) (“[A] prosecutor may inform a witness that
        false testimony could result in a perjury charge.”).

 Hunter, 2016 WL 1045631 at *5.

        The Michigan Court of Appeals’ decision was not contrary to, or an unreasonable


        1
           Respondent argues that both claims raised in the petition are procedurally
 defaulted because defense counsel failed to object. The Court will, in the interest of
 judicial economy, bypass the procedural default question and proceed directly to the
 merits of both claims. Lambrix v. Singletary, 520 U.S. 518, 525 (1997) (“Judicial
 economy might counsel [addressing the merits of a claim] if it were easily resolvable
 against the habeas petitioner, whereas the procedural-bar issue involved complicated
 issues of state law.”).

                                              7
Case 2:18-cv-11117-NGE-DRG ECF No. 11 filed 04/30/20              PageID.3098      Page 8 of 12



 application of, Supreme Court precedent. The “deliberate deception of a court and jurors

 by the presentation of known false evidence is incompatible with rudimentary demands of

 justice.” Giglio v. United States, 405 U.S. 150, 153 (1972) (citations and internal

 quotations omitted). Here, however, Hunter fails to establish that false evidence was

 presented.

        Hunter argues that Cunningham implicated Hunter because he was threatened with

 criminal charges if he did not do so. But the record does not support this argument.

 Officer Williams testified that the did not threaten Hunter, but advised Hunter that he

 could be charged with a crime if he lied to the police. Hunter testified that after police

 told him he could be charged with a crime he told the truth. Hunter was questioned and

 cross-examined extensively about the circumstances of the police interviews. The jury

 was informed about Hunter’s possible motivations for testifying as he did. Due process is

 not violated by the admission of witness testimony allegedly secured through police

 intimidation where the jury heard evidence regarding the alleged intimation. See Johnson

 v. Bell, 525 F.3d 466, 481 (6th Cir. 2008); Bacon v. Klee, No. 15-2491, 2016 WL

 7009108, *2 (6th Cir. 2016).

        Hunter argues that the state court’s decision was an unreasonable application of

 Webb v. Texas, 409 U.S. 95 (2008). Webb is inapposite. In Webb, the trial court

 “gratuitously singled out” the single defense witness for a “lengthy admonition of the

 dangers of perjury,” including advising the witness that if he lied on the stand “he would

 be prosecuted and probably convicted for perjury.” Id. at 97-98. No prosecution

                                               8
Case 2:18-cv-11117-NGE-DRG ECF No. 11 filed 04/30/20             PageID.3099     Page 9 of 12



 witnesses were given similar warnings. The witness then refused to testify. The Supreme

 Court found that the trial judge’s remarks “effectively drove that witness off the stand”

 and denied the defendant due process. Id. at 98.

        In contrast, this case does not involve a witness’s failure to testify. Cunningham

 testified and both sides were able to explore the circumstances of his testimony

 implicating Hunter. This is clearly distinguishable from the trial court’s conduct in Webb

 which was gratuitous and led to the witness’s absence. Here, the jury was properly left to

 consider the circumstances surrounding Cunningham’s testimony and evaluate the impact

 on Cunningham’s credibility. The determination whether a witness is being truthful is

 properly left to the jury. This claim is denied.

        Hunter’s related ineffective assistance of counsel claim is also meritless. An

 ineffective assistance of counsel claim has two components. A petitioner must show that

 counsel’s performance was deficient and that the deficiency prejudiced the defense. See

 Strickland v. Washington, 466 U.S. 668, 687 (1984). Under AEDPA, “the question” for

 this Court “is whether there is any reasonable argument that counsel satisfied Strickland’s

 deferential standard.” Harrington v. Richter, 562 U.S. 86, 105 (2011).

        The Michigan Court of Appeals held that counsel was not ineffective in failing to

 object to Cunningham’s testimony because any objection would have been futile. Hunter,

 2016 WL 1045631 at *5. Because Cunningham’s testimony was properly admitted,

 counsel was not ineffective for failing to object. See Altman v. Winn, 644 F. App’x 637,

 644 (6th Cir. 2016). Habeas relief is denied on this claim.

                                               9
Case 2:18-cv-11117-NGE-DRG ECF No. 11 filed 04/30/20               PageID.3100     Page 10 of 12



                                         C. Jury Oath

         In his second claim, Hunter argues that the trial court violated his right to due

  process by failing to administer an oath to prospective jurors prior to voir dire. See Mich.

  Ct. R. 6.412(B) (providing that a trial court must have potential jurors sworn “[b]efore

  beginning the jury selection process[.]”). He further argues that counsel was ineffective

  in failing to object and preserve this claim for review.

         The Michigan Court of Appeals rejected Hunter’s argument that the failure to

  administer an oath was a structural error, and concluded that petitioner failed to establish

  prejudice. Hunter, 2016 WL 1045631 at *6. The state court noted that, after the final

  jury was selected, “the jurors were sworn to truly deliberate the case, and were later

  reminded that they had taken an oath to return a true and just verdict based only on the

  evidence and [the trial court’s] instructions on the law.” Hunter, 2016 WL 1045631, at

  *6 (internal quotation omitted). The court of appeals found “no evidence in the record

  indicating that any juror that decided this case withheld any information that would have

  led to that individual being removed from the jury”, and concluded that Hunter “was

  actually ensured a fair and impartial jury.” Id. at *7 (internal quotation and citation

  omitted). .

         The trial court’s failure to comply with Rule 6.412(B) does not present a claim

  cognizable on habeas review. Habeas review does not lie for errors of state law. See

  Estelle v. McGuire, 502 U.S. 62, 67-68 (1991). Hunter also is not entitled to relief on the

  basis of his argument that the failure to swear the jury venire violated due process. Hunter

                                               10
Case 2:18-cv-11117-NGE-DRG ECF No. 11 filed 04/30/20                PageID.3101      Page 11 of 12



  fails to cite a case holding that the federal Constitution requires a trial court to swear a

  jury venire prior to voir dire. Thus, the Michigan Court of Appeals’ decision was not

  contrary to, or an unreasonable application of, clearly established federal law. Accord

  Robertson v. McKee, No. 09-14675, 2012 WL 263099, at *4 (E.D. Mich. Jan. 30, 2012)

  (“Petitioner has failed to show that the federal Constitution is violated where the trial

  court fails to swear a prospective jury pool prior to voir dire”).

         The Michigan Court of Appeals held that counsel was not ineffective in failing to

  raise the trial court’s failure to comply with Rule 6.412(B) in the trial court. To show that

  counsel was ineffective, Hunter must show that counsel’s performance was deficient and

  that the deficiency prejudiced the defense. See Strickland, 466 U.S. at 687. The

  Michigan Court of Appeals proceeded directly to Strickland’s prejudice prong and held

  that, because Hunter failed to demonstrate that his jury was not impartial, he failed to

  show prejudice. Young, 2016 WL 1045631 at *7. The Michigan Court of Appeals’

  decision that Hunter failed to show his jury was not impartial was not unreasonable,

  therefore, the Court concludes that the state court’s decision that defense counsel was not

  ineffective also is not contrary to, or an unreasonable application of, Supreme Court

  precedent.

                                IV. Certificate of Appealability

         Federal Rule of Appellate Procedure 22 provides that an appeal may not proceed

  unless a certificate of appealability (“COA”) is issued under 28 U.S.C. § 2253. A COA

  may be issued “only if the applicant has made a substantial showing of the denial of a

                                                11
Case 2:18-cv-11117-NGE-DRG ECF No. 11 filed 04/30/20              PageID.3102      Page 12 of 12



  constitutional right.” 28 U .S.C. § 2253(c)(2). A petitioner must show “that reasonable

  jurists could debate whether (or, for that matter, agree that) the petition should have been

  resolved in a different manner or that the issues presented were adequate to deserve

  encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

  (citation omitted). In this case, the Court concludes that reasonable jurists would not

  debate the conclusion that the petition fails to state a claim upon which habeas corpus

  relief should be granted. Therefore, the Court will deny a certificate of appealability.

                                        V. Conclusion

         The petition for a writ of habeas corpus and a certificate of appealability are

  DENIED and the matter is DISMISSED WITH PREJUDICE.

         SO ORDERED.

                                             s/ Nancy G. Edmunds
                                             NANCY G. EDMUNDS
                                             UNITED STATES DISTRICT JUDGE
  Dated: April 30, 2020




                                               12
